





JOINDER AGREEMENT
THIS JOINDER IN U.S. GUARANTY, U.S. SECURITY AGREEMENT and U.S. PLEDGE AGREEMENT
(this “Joinder”) is executed as of April 19, 2019 by BLUE PLANET SOFTWARE, INC.,
a Delaware corporation (the “Joining Party”), and delivered to Deutsche Bank AG
New York Branch, as Administrative Agent and as Collateral Agent, for the
benefit of the Secured Creditors (as defined below). Except as otherwise defined
herein, terms used herein and defined in the Credit Agreement (as defined below)
shall be used herein as therein defined.
W I T N E S S E T H:
WHEREAS, Ciena Corporation (the “Company”), Ciena Communications, Inc. (“CCI”),
Ciena Government Solutions, Inc. (together with the Company, CCI and each other
Wholly-Owned Domestic Subsidiary of the Company that becomes a U.S. Borrower
pursuant to the terms of the Credit Agreement, collectively, the “U.S.
Borrowers”), Ciena Canada, Inc. (together with each other Wholly-Owned Canadian
Subsidiary of the Company that becomes a Canadian Borrower pursuant to the terms
of the Credit Agreement, collectively, the “Canadian Borrowers”; and the
Canadian Borrowers, together with the U.S. Borrowers, collectively, the
“Borrowers”), the various lenders from time to time party thereto (the
“Lenders”), Deutsche Bank AG New York Branch, as Administrative Agent and as
Collateral Agent, and the other agents and arrangers party thereto, have entered
into an ABL Credit Agreement, dated as of August13, 2012 (as the same may be
amended, modified or supplemented from time to time, the “Credit Agreement”),
providing for the making of Loans to, and the issuance of Letters of Credit for
the account of, the Borrowers as contemplated therein;
WHEREAS, the Joining Party is a Wholly-Owned Domestic Subsidiary of the Company
and desires, or is required pursuant to the provisions of the Credit Agreement,
to become a Guarantor under the U.S. Guaranty, an Assignor under the U.S.
Security Agreement, and a Pledgor under the U.S. Pledge Agreement; and
WHEREAS, the Joining Party will obtain benefits from (x) the incurrence of Loans
by the Borrowers, and the issuance of, and participation in, Letters of Credit
for the account of the Borrowers, in each case pursuant to the Credit Agreement
and (y) the entering into Secured Hedging Agreements and Treasury Services
Agreements (each as defined in the U.S. Security Agreement), and, accordingly,
desires to execute this Joinder in order to (i) satisfy the requirements
described in the preceding paragraph, (ii) induce the Lenders to make Loans to
the Borrowers and/or participate in Letters of Credit for the account of the
Borrowers, (iii) induce the Issuing Lenders to issue Letters of Credit for the
account of the Borrowers and (iv) induce the Secured Creditors to enter into
Secured Hedging Agreements and Treasury Services Agreements;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
the Secured Creditors and hereby covenants and agrees with each Secured Creditor
as follows:
1.    By this Joinder, the Joining Party becomes (i) a U.S. Guarantor for all
purposes under the U.S. Guaranty, pursuant to Section 23 thereof, (ii) an
Assignor for all purposes under the U.S. Security Agreement, pursuant to Section
8.12 thereof and (iii) a Pledgor for all purposes under the U.S. Pledge
Agreement, pursuant to Section 32 thereof.





--------------------------------------------------------------------------------





2.    The Joining Party agrees that, upon its execution hereof, it will become a
U.S. Guarantor under the U.S. Guaranty with respect to all Guaranteed
Obligations (as defined in the U.S. Guaranty), and will be bound by all terms,
conditions, obligations, liabilities and duties applicable to a U.S. Guarantor
under the U.S. Guaranty and the other Credit Documents. Without limitation of
the foregoing, and in furtherance thereof, the Joining Party absolutely,
unconditionally and irrevocably, and jointly and severally, guarantees the due
and punctual payment and performance when due of all Guaranteed Obligations (on
the same basis as the other U.S. Guarantors under the U.S. Guaranty).
3.    The Joining Party agrees that, upon its execution hereof, it will become a
Pledgor under, and as defined in, the U.S. Pledge Agreement, and will be bound
by all terms, conditions, obligations, liabilities and duties applicable to a
Pledgor under the U.S. Pledge Agreement. Without limitation of the foregoing and
in furtherance thereof, as security for the due and punctual payment when due of
the Obligations (as defined in the U.S. Pledge Agreement), the Joining Party
hereby pledges and assigns to the Collateral Agent for the benefit of the
Secured Creditors and grants to the Collateral Agent for the benefit of the
Secured Creditors a security interest in all its right, title and interest in,
to and under the Pledge Agreement Collateral, if any, now owned or hereafter
acquired by it, in each case to the extent provided in the U.S. Pledge
Agreement.
4.    The Joining Party agrees that, upon its execution hereof, it will become
an Assignor under, and as defined in, the U.S. Security Agreement, and will be
bound by all terms, conditions, obligations, liabilities and duties applicable
to an Assignor under the U.S. Security Agreement. Without limitation of the
foregoing and in furtherance thereof, as security for the due and punctual
payment when due of the Obligations (as defined in the U.S. Security Agreement),
the Joining Party hereby pledges and assigns to the Collateral Agent for the
benefit of the Secured Creditors and grants to the Collateral Agent for the
benefit of the Secured Creditors a security interest in all its right, title and
interest in, to and under the Security Agreement Collateral, if any, now owned
or hereafter acquired by it, in each case to the extent provided in the U.S.
Security Agreement.
5.    In connection with the grant by the Joining Party, pursuant to paragraph 3
above, of a security interest in all of its right, title and interest in the
Pledge Agreement Collateral in favor of the Collateral Agent, the Joining Party
agrees to perform (to the extent required) for the benefit of the Secured
Creditors, together with the delivery of this Joinder, each of the actions
specified in Section 3.2 of the U.S. Pledge Agreement.
6.    The Joining Party hereby makes and undertakes, as the case may be, each
covenant, representation and warranty made by, and as (i) each U.S. Guarantor
pursuant to Section 9 of the U.S. Guaranty, (ii) each Assignor pursuant to
Articles II, III and IV of the U.S. Security Agreement and (iii) each Pledgor
pursuant to Section 18 of the U.S. Pledge Agreement, in each case as of the date
hereof (except to the extent any such representation or warranty relates solely
to an earlier date in which case such representation and warranty shall be true
and correct in all material respects as of such earlier date), and agrees to be
bound by all covenants, agreements and obligations of a U.S. Guarantor, an
Assignor and a U.S. Pledgor pursuant to the U.S. Guaranty, U.S. Security
Agreement and Pledge Agreement, respectively, and all other Credit Documents to
which it is or becomes a party.
7.    Annexes A, B, C, D, E, F and G to the U.S. Pledge Agreement are hereby
amended by supplementing such Annexes with the information for the Joining Party
contained on Annexes A, B, C, D, E, F and G attached hereto as Annex I. In
addition, Annexes A, B, C, D, E, F and G to the U.S. Security Agreement are
hereby amended by supplementing such Annexes with the information for the
Joining Party contained on Annexes A, B, C, D, E, F and G attached hereto as
Annex II.
8.    This Joinder shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of and be enforceable by
each of the parties hereto and its successors





--------------------------------------------------------------------------------





and assigns, provided, however, that the Joining Party may not assign any of its
rights, obligations or interest hereunder or under any other Credit Document
except as permitted by the Credit Documents. THIS JOINDER SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK
(WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES). This Joinder may be executed
in any number of counterparts, each of which shall be an original, but all of
which shall constitute one instrument. In the event that any provision of this
Joinder shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Joinder which shall
remain binding on all parties hereto.
9.    From and after the execution and delivery hereof by the parties hereto,
this Joinder shall constitute a “Credit Document” for all purposes of the Credit
Agreement and the other Credit Documents.
10.    Each of the representations and warranties set forth in the Credit
Agreement and each other Credit Document and applicable to the undersigned is
true and correct in all material respects, both before and after giving effect
to this Joinder on the date hereof, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct in all material respects as
of such earlier date (it being understood that any representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on the date hereof or as of
such earlier date, as applicable).
11.    No Default or Event of Default has occurred or is continuing as of the
date hereof, or will result from the transactions contemplated by this Joinder
on the date hereof.
12.    The effective date of this Joinder is April 19, 2019.


* * *


 





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.


 
BLUE PLANET SOFTWARE, INC.
 
By:
/s/ Jiong Liu
 
 
Name:
Jiong Liu
 
 
Title:
Vice President and Treasurer



Accepted and Acknowledged by:
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as Administrative Agent and as Collateral Agent


 
By: /s/ Marguerite Sutton     
Name: Marguerite Sutton
Title: Vice President
By: /s/ Stephen R. Lapidus     
Name: Stepehen R. Lapidus
Title: Director
 








